Appeal by the defendant, as limited by her motion, from a sentence of the County Court, Westchester County (Cowhey, J.), imposed June 10,1987.
Ordered that the appeal is dismissed.
The defendant failed to appear for a scheduled court date, whereupon a warrant was issued for her arrest. Her lawyer has been unable to contact her and she is currently a fugitive from justice. Since the defendant is unavailable to obey the *838mandate of the court, the appeal is dismissed (see, People v Southerland, 136 AD2d 662; People v Flemming, 104 AD2d 1048). Mollen, P. J., Brown, Lawrence and Weinstein, JJ., concur.